Seymour, C. J.
The property in dispute consists of articles of household furniture which belonged to Mrs. Ensworth. They were attached as hers by the defendant, a constable of Greenwich, at the suit of the plaintiff against her. The plaintiff in that suit recovered judgment and made due demand of the defendant for the attached property. That demand not being complied with, this action is brought, and on certain facts found by the Court of Common Pleas, is reserved for our advice.
It is conceded that if the property was liable to attachment, the plaintiff should recover the value of the articles so liable.
Mrs. Ensworth was and is a widow, her family consisting *296of herself and her daughter. In the summer of 1867 she kept boarders at Greenwich as her only means of support. At the time of the attachment in February, 1868, she had taken a furnished house in the city of New York for a year, but expected to go to housekeeping again at the end of the year, and with her furniture to keep boarders as before. The property was in store at Greenwich at the time of the attachment, and the first point made by the plaintiff is, that being thus in store and not in actual use at the time, it was for that reason not exempt. We think this point is not well taken. It appears from the finding that the property was in keeping for future use and in disuse-only temporarily.
The point is made by the defendant that, inasmuch as Mrs. Ensworth supported herself by keeping boarders, and intended to continue in that business, the household furniture kept for the boarders and necessary for their use, is exempt from attachment. An exemption as ample as this might perhaps commend itself to the legislature, but is not warranted by the statute as it now is.
The statute secures to the debtor and his dependent family the personal use by him and them of such household furniture as is essential to their personal comfort. We shall consider hereafter who may properly be regarded as included in the family. Mere boarders are not such within the meaning of the statute. Furniture used by them for a compensation, and useful to the debtor .himself only as a means of profit, is not protected from attachment.
The remaining question relates to the extent to which the furniture attached was necessary for Mrs. Ensworth, for supporting life within the fair intendment of th’e law. This is a question rather of fact than of law, and to be decided in view of all the circumstances of each "particular case.
In regard to the four mattresses, it would seem quite clear that they were properly attached. She owned fourteen of them, and only four were taken.
In regard to the two bedsteads the finding is not sufficiently full to enable us to decide definitely. If it be true, as the-finding seems to indicate, that Mrs. Ensworth owned but four *297in all, we are inclined to think she ought to be permitted' to keep all of them. She is of course entitled to one for herself, and one for her daughter. A spare bed for visitors is always allowed. Keeping boarders as she had been doing, and intended to continue to do, it seems reasonable that a bed should be allowed for a servant, or in case of sickness for a nurse.. The exemption is not necessarily restricted to such furniture as is in constant use, nor is it, as before suggested, restricted to the use of the debtor himself. Reasonable provision may be made according to circumstances for wife and children, for domestics, for dependent relatives who maybe residing with and constitute a part of the family, and for visitors.
As to the bureau and extension table, they are convenient articles and may be necessary within the meaning of the statute. It is found that Mrs. Ensworth had tables in addition to the one attached, and also had other ordinary household furniture sufficient to enable her and her daughter to live in a comfortable and convenient manner “ in ordinary housekeepingby which we understand that the bureau and extension table were not regarded by the judge as necessary, except as they were made so by the circumstance that she kept boarders. If the bureau was kept for the mere use of hoarders and used solely by them, it would not be exempt, but Mrs. Ensworth had a right to engage in the business of keeping boarders, and if, in consequence of being thus engaged, she needed for her personal use a bureau which “ in ordinary housekeeping” she might have dispensed with, we are inclined to think the bureau would be exempt. The fact that she was keeping boarders would naturally enlarge her personal needs in respect to many things, as lor instance in respect to kitchen utensils and table furniture, and perhaps apparel, and would by consequence enlarge her wants as to a place of deposit, like a bureau, for her own use. In deciding what is necessary household furniture the avocation oí the debtor may properly he taken into consideration. His personal wants and those of his family may depend largely upon the nature of the business whereby he is seeking a livelihood.
Our advice to the Court of Common Pleas is therefore—
*2981". That the property, if otherwise exempt, did not become liable to attachment merely because it was in store and not in actual use,
2. That articles are not exempt merely because necessary for the use of boarders.
8. That the mattresses attached were not exempt; and a3 to the other articles, that further enquiry be made- by the court as to their being necessary household furniture upon the principles which have been suggested in the foregoing opinion.
In this opinion the other judges concurred.